Citation Nr: 0946003	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-19 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.  

2.  Entitlement to service connection for a left ankle 
condition.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for lumbar strain myositis. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for right knee status post meniscal repair and 
anterior cruciate ligament rupture, with residual pain.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for status post repair of rotator cuff and labral 
tear and impingement syndrome of the right shoulder.  

6.  Entitlement to an initial compensable rating for 
hepatitis C.  
7.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral tinnitus.  

8.  Entitlement to an initial compensable rating for 
bilateral, moderate, sensorineural hearing loss. 

9.  Entitlement to service connection for right hip 
trochanteric bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

The issue of entitlement to service connection for a right 
hip trochanteric bursitis disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.



FINDINGS OF FACT

1.  The Veteran does not have a current disability of the 
right ankle.  

2.  The Veteran does not have a current disability of the 
left ankle.  

3.  The Veteran's lumbar strain myositis disability has no 
neurological manifestations and no postural abnormalities, 
but does manifest in:  forward flexion from 0 to 90 degrees, 
with pain at 80 degrees and no functional loss due to pain; 
extension from 0 to 10 degrees, with pain throughout but no 
functional loss due to pain; left lateral flexion and right 
lateral flexion from 0 to 20 degrees, with pain at 10 degrees 
and functional loss of 10 degrees due to pain; left lateral 
rotation and right lateral rotation from 0 to 20 degrees with 
pain at 10 degrees and a functional loss of 20 degrees due to 
pain.  

4.  The Veteran's right knee disability manifests in pain, 
crepitus, flexion from 0 to 140 degrees with pain at 120 
degrees and no additional functional loss, and extension to 0 
degrees with pain at 10 degrees and no additional functional 
loss.  It does not manifest in ankylosis, recurrent 
subluxation, lateral instability, locking, effusion into the 
joint, impairment of the tibia or fibula, genu recurvatum, or 
arthritis.  

5.  The Veteran's right shoulder disability manifests in: 
abduction from 0 to 150 degrees, with pain at 130 degrees and 
functional loss due to pain of 20 degrees; flexion from 0 to 
180 degrees, with pain at 170 degrees and no functional loss 
due to pain; external rotation from 0 to 60 degrees, with 
pain at 40 degrees and functional loss due to pain of 30 
degrees; and internal rotation from 0 to 70 degrees with pain 
at 60 degrees and functional loss of 20 degrees due to pain.  

6.  There is serologic evidence of hepatitis C infection and 
the Veteran's disability is asymptomatic.  

7.  The Veteran's bilateral tinnitus manifests in a high-
pitched noise with varying intensity.  

8.  The Veteran's bilateral, moderate, sensorineural hearing 
loss is manifested by speech recognition of 100 percent in 
the right ear and 100 percent in the left ear and an average 
pure tone threshold loss of 34 decibels in the right ear and 
30 decibels in the left ear.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  The criteria for service connection for a left ankle 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2008).  

3.  The criteria for an initial disability rating of 
20 percent, but no higher, for lumbar strain myositis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.71a and 
Diagnostic Codes 5003, 5237 (2008).  

4.  The criteria for an initial disability rating in excess 
of 10 percent for right knee status post meniscal repair and 
anterior cruciate ligament rupture, with residual pain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.40, 4.71a and 
Diagnostic Codes 5003, 5256 to 5263 (2008).  

5.  The criteria for an initial disability rating of 
10 percent, an no higher, for status post repair of rotator 
cuff and labral tear and impingement syndrome of the right 
shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.40, 4.71a 
and Diagnostic Codes 5003, 5200 to 5203 (2008).  

6.  The criteria for an initial compensable rating for 
hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.114 
and Diagnostic Code 7354 (2008).  

7.  The criteria for an initial disability rating in excess 
of 10 percent for bilateral tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.87 and Diagnostic Code 6260 (2008).  

8.  The criteria for an initial compensable disability rating 
for bilateral, moderate, sensorineural hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.85 and Diagnostic Code 6100 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for right and left ankles

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

A Veteran cannot qualify for service connection without a 
medical finding of a current disability.  Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  

The record establishes that the Veteran has no current 
disability of either ankle.  At his April 2006 compensation 
and pension (C&P) joints examination, the Veteran had full 
range of motion in both ankles, with no pain and no 
functional loss.  His plantar flexion was measured from 0 
degrees to 45 degrees bilaterally and his dorsiflexion was 
measured from 0 degrees to 20 degrees bilaterally.  The 
X-rays showed there was no fractures or dislocations, but a 
questionable avulsion fracture in the right lateral malleoli 
to be entertained.  The C&P examiner reviewed the X-rays, 
examined the Veteran, and concluded that the Veteran had an 
unremarkable ankle joint examination.  

The Veteran has not produced any medical evidence of a 
disability of either ankle.  His post-service treatment 
records contain no complaints about either ankle.  

At his C&P examination, the Veteran complained of pain in 
both his ankles.  Lay evidence can be provided by a person 
who has no specialized education, training, or experience, 
but who knows the facts or circumstances and conveys those 
matters that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2).  The Veteran is thus competent to 
provide lay testimony of the pain that he experiences.  
Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) (lay 
statements about a person's own observable condition or pain 
are competent evidence).  Pain, alone, however, without a 
diagnosed or identifiable underlying condition, is not a 
disability for which service connection may be granted. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part, appeal dismissed in part sub nom., Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(dismissing challenge to the issue whether pain, alone, can 
be considered a disability).  

Since Congress specifically limits disability compensation to 
those who have a present disability, or had a present 
disability at the time the claim was filed, the Veteran 
cannot qualify for service connection for complaints of pain 
in his ankles without a medical finding of some disability.  
Degmetich v. Brown, 104 F.3d 1328, 1330-1332 (upholding 
requirement of a currently-existing disability to establish 
service connection); McClain v. Nicholson, 21 Vet. App. 319 
(2007) (Veteran who had a current disability at time of 
filing the claim that subsequently resolved during 
adjudication process nevertheless has a "current 
disability" within the meaning of the service connection 
requirements).  Accordingly, the first requirement of service 
connection has not been met and service connection cannot be 
granted.    

The Veteran has submitted his service treatment records 
showing that during his 20 years of active duty, he was 
treated in May 1988 for a right ankle sprain, in August 1988 
for a left ankle sprain, and in May 1996 for a right ankle 
sprain.  He never received follow-up treatment for any of 
those injuries and there is no evidence of either a chronic 
ankle condition nor continuity of symptomatology.   But 
regardless of his inservice injuries, all three requirements 
for service connection must be established on the record.  
And, after reviewing the service treatment records and the 
Veteran's ankle X-rays, the examiner concluded that the 
Veteran does not have a current ankle disability.  Thus, with 
respect to both the right ankle and the left ankle, an award 
of service connection is not warranted on this record.    

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The only competent evidence in favor of the claim 
is the Veteran's statements of pain, which cannot establish a 
disability.  Since there is no competent evidence of a 
current disability, there is no reasonable doubt to resolve.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

II.  Initial disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since there is no 
evidence that any of the Veteran's disabilities either 
worsened or improved during the adjudication of his claim, 
staged ratings are not warranted on this record.    

A.  Lumbar strain myositis

The Veteran has been assigned a 10 percent disability rating 
for his lumbar strain myositis.  All criteria relevant to 
evaluating that low back disability for a rating higher than 
10 percent must be examined to see if a higher rating is 
warranted.  

The criteria for evaluating disabilities of the spine are 
found in 38 C.F.R. § 4.71a.  Those regulations provide two 
schedules for rating spine disabilities.  One schedule, the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, is found in 38 C.F.R. § 4.71a, 
immediately following Diagnostic Code (DC) 5243.  That 
formula is used to evaluate a disability of intervertebral 
disc syndrome.  Here, the record is silent as to that 
diagnosis.  And the April 2006 C&P spine examiner did not 
determine there were neurological manifestations of the 
Veteran's lumbar strain myositis.  The Veteran's pain was 
located at the paravertebral muscles in the lumbosacral area 
and was not radiating anywhere.  He denied bladder 
complaints, bowel complaints and erectile dysfunction.  
Sensory examination was intact to pinprick in both lower 
extremities.  Motor exam showed no atrophy with a normal tone 
and strength of 5/5 proximally and distally in both lower 
extremities.  Deep tendon reflexes were 1+ and symmetric in 
both lower extremities.  Lasegue's sign was negative 
bilaterally.  April 2006 C&P Spine Exam.   Without 
neurological manifestations, the intervertebral disc syndrome 
rating criteria under Diagnostic Code 5243 are not applicable 
in evaluating this Veteran's low back disability.  
  
The other schedule for rating spine disorders authorizes 
ratings from 10 percent to 100 percent.  38 C.F.R. § 4.71a 
(General Rating Formula for Diseases and Injuries of the 
Spine).  The ratings of 50 percent and 100 percent, however, 
are available only when the disability is manifest by 
ankylosis of the spine and the April 2006 C&P examiner 
determined there was no ankylosis.  The criteria for a 
30 percent rating is also not applicable because that 
concerns only to manifestations of a cervical spine 
disability, rather than manifestations of a thoracolumbar 
spine disability such as this Veteran has.  38 C.F.R. § 4.71a 
(General Rating Formula for Diseases and Injuries of the 
Spine).

A 40 percent rating is assigned if forward flexion of the 
thoracolumbar spine is to 30 degrees or less. 38 C.F.R. 
§ 4.71a (General Rating Formula).  A 20 percent rating is 
available if the disability is manifest by: (1) muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; (2) forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or (3) combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  38 C.F.R. 
§ 4.71a (General Rating Formula for Diseases and Injuries of 
the Spine: criteria for 20 percent rating) (criteria re-
ordered and numbered to facilitate application to this 
Veteran's disability).    

The April 2006 C&P spine examiner determined that the Veteran 
had the following range of motion of the thorocolumbar spine:  
forward flexion from 0 to 90 degrees, with pain at 80 degrees 
and no functional loss due to pain; extension from 0 to 10 
degrees, with pain throughout but no functional loss due to 
pain; left lateral flexion and right lateral flexion from 0 
to 20 degrees, with pain at 10 degrees and functional loss of 
10 degrees due to pain; left lateral rotation and right 
lateral rotation from 0 to 20 degrees with pain at 10 degrees 
and a functional loss of 20 degrees due to pain.  

The Veteran's forward flexion to 90 degrees with pain at 80 
degrees is greater than 30 degrees.  Thus, an increased 
rating of 40 percent is not warranted on this record.  

The three sets of criteria for a 20 percent rating will be 
examined in turn.  Although the Veteran has muscle spasms, 
the April 2006 C&P spine examiner determined that inspection 
of the Veteran's thoracolumbar spine did not show evidence of 
scoliosis, reversed lordosis or abnormal kyphosis.  No 
increased rating is therefore warranted using that criteria.  
The Veteran's forward flexion was to 90 degrees, with pain at 
80 degrees and no functional loss due to pain.  Since even 
when his pain is taken into consideration, the Veteran's 
flexion is greater than 60 degrees, a higher rating is not 
warranted using that criteria for a 20 percent rating.   

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation and the normal combined 
range of motion for the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2).  Without 
considering the Veteran's pain or functional limitation due 
to pain, the Veteran's combined range of motion is 180 
degrees (90 degrees of flexion, 10 degrees of extension, 20 
degrees of left lateral flexion, 20 degrees of right lateral 
flexion, 20 degrees of left lateral rotation, and 20 degrees 
of right lateral rotation).  Since that value is greater than 
120 degrees, no increased rating is warranted under that 
combined range of motion criteria.  

But a disability of the musculoskeletal system is primarily 
the inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the Veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the Veteran 
during flare-ups.  DeLuca v. Brown, supra.  

The April 2006 C&P examiner found that after the Veteran 
repetitively performed the range of motion requirements, he 
demonstrated no further functional loss due to weakness, 
fatigue, or incoordination.  But the Veteran has flare-ups of 
pain once or twice weekly for a period of 2 to 4 hours.  When 
the more limited measurements reported as functional 
limitation due to pain are considered, the Veteran's combined 
range of motion is 120 degrees (90 degrees of flexion, 10 
degrees of extension, 10 degrees of left lateral flexion, 10 
degrees of right lateral flexion, 0 degrees of left lateral 
rotation, 0 degrees of right lateral rotation).  Since that 
combined range of motion is not greater than 120 degrees, a 
rating of 20 percent is warranted on this record in order to 
compensate the Veteran for his functional limitation when he 
is experiencing flare-ups of pain.  

But a rating higher than 20 percent is not warranted.  When 
not experiencing a flare-up, the Veteran experiences pain as 
5/10 rather than 9/10, and he reported to the April 2006 C&P 
spine examiner that he performs activities of daily living, 
independent self-care, and at home chores without problems or 
restrictions.  Moreover, that examiner observed that the 
Veteran had no difficulty in lowering his pants, in putting 
on his shoes, or tying his shoes and that he had no 
additional functional limitation upon repetition.  In his 
August 2006 notice of disagreement, he stated that his back 
disability makes it impossible for him to walk and keep much 
time in positions like sitting or lying down, with the pain 
almost unbearable.  But he reported to the April 2006 C&P 
spine examiner that he was able to ambulate between 10 and 40 
minutes.  And he told the May 2007 C&P joints examiner that 
he walks up 6 flights of stairs at school and had recently 
painted the outside of his house.  Although his primary care 
provider changed his medication for low back pain May 2007, 
she noted that he had full range of motion at that visit.  
Given his functional abilities at times other than flare-ups, 
the Board finds that a rating of 20 percent adequately 
compensates him for additional limitation of function 
experienced when his pain flares up.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  Here, the Veteran stated that his pain was 
almost unbearable and that it was impossible to for him to 
walk or keep in the same position.  But those statements made 
for the purposes of obtaining a higher rating are 
inconsistent with his statements to the May 2007 C&P joints 
examiner.  Given that inconsistency and the greater degree of 
specificity in describing his abilities to perform activities 
at the later C&P exam, the Board assigns greater credibility 
to the later statements.  Caluza v. Brown, 7 Vet. App. 498, 
511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 
1996) (in determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, desire for monetary gain, and other 
factors).  When credibility is taken into account, the 
evidence against a rating higher than 20 percent is much 
greater than that in favor, so there is no reasonable doubt 
to resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

The record shows that the Veteran has degenerative changes in 
his thoracolumbar spine.  But since the highest rating 
available for arthritis is a 20 percent rating, no rating 
higher than that assigned by the Board is available by using 
the arthritis criteria.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Nor is an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) warranted in this case.  In cases 
addressing whether extraschedular consideration is warranted, 
the threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the 
rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 
(2008).  The record shows that the very symptoms manifested 
by the Veteran's lumbar strain myositis (limitation of 
motion) are included in the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  
Since the Veteran's disability picture was adequately 
contemplated by the rating schedule, no referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).   

B.  Right knee 

A 10 percent rating has been assigned to the Veteran's right 
knee disability.  Several diagnostic codes are available for 
rating a disability of the knee.  38 C.F.R. § 4.71a, DCs 5256 
to 5263.  But may of them are simply not applicable as it is 
neither contended nor shown that the Veteran's right knee 
disability involved ankylosis (DC 5256), impairment of the 
tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  
Nor will Diagnostic Code 5259 (governing a knee disability 
manifested by symptomatic removal of semilunar cartilage) 
provide criteria for increasing the Veteran's knee disability 
because it authorizes no rating higher than 10 percent.  And 
since the March 2006 X-rays contain no evidence of arthritis 
of the right knee, the criteria for evaluating arthritis is 
not applicable.  38 C.F.R. § 4.71a, DC 5003.  The remaining 
schedular criteria for the knee (that is, DCs 5257, 5258, 
5260, and 5261) will be discussed.  

Diagnostic Code 5257 provides for a 30 percent rating for 
impairment of the knee with recurrent subluxation or lateral 
instability that is severe; a 20 percent rating is available 
if the symptoms are moderate.  38 C.F.R. § 4.71a.  At the 
April 2006 C&P joints examination, the Veteran denied 
instability and giving way of the knee.  That examiner found 
there were no episodes of dislocation or recurrent 
subluxation and tests for instability were all negative.  
With none of those symptoms manifested by the Veteran's right 
knee disability, an increased rating based on DC 5257 is not 
warranted.  

Diagnostic Code 5258 provides for a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a.  The Veteran denied any locking or swelling at the 
April 2006 C&P joints examination.  The examiner found that 
there was no effusion or edema in the right knee and that 
McMurray's test was negative.  With two of the three required 
symptoms not found, no increased rating is warranted based on 
DC 5258.  

Diagnostic Code 5260, which governs limitation of flexion of 
the knee, provides that a 20 percent rating is available for 
flexion limited to 30 degrees and a 30 percent rating is 
available for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a.  At the April 2006 C&P joints examination, the 
Veteran's flexion was measured from 0 to 140 degrees with 
pain at 120 degrees, but no functional loss.  Since his 
flexion motion was not limited to 30 degrees or less, no 
increased rating is warranted under DC 5260.  

Diagnostic Code 5261 governs the criteria for rating 
limitation of extension of the knee.  A 20 percent rating is 
authorized for extension limited to 15 degrees and 30 percent 
rating for extension limited to 20 degrees.  38 C.F.R. 
§ 4.71a. At the April 2006 C&P joints examination, the 
Veteran's right knee disability manifested in extension to 0 
degrees with pain from 10 degrees but no functional loss.  
Since the motion was not limited to 15 degrees or more, no 
increased rating is warranted under DC 5261.  

An increased rating for functional loss due to pain, 
weakness, fatigability, incoordination, or endurance is also 
not established on this record.  38 C.F.R. § 4.40 (a 
disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance);  DeLuca, 8 Vet. App. at 205-06 
(disability ratings should reflect the Veteran's functional 
loss due to fatigability, incoordination, endurance, 
weakness, and pain and should reflect the condition during 
flare-ups).  With respect to the right knee, the April 2006 
examiner determined that while there was some pain, there was 
no additional functional loss due to pain.  And he found that 
after repetitive performance of flexion and extension against 
resistance, there was no evidence of fatigue, weakness or 
further functional loss.  He was able to ambulate without any 
assistive devices and was not showing any functional deficits 
at the time of the examination.  Since the record does not 
establish any functional limitation of the right knee due to 
pain, no increased rating is warranted under those criteria.  

A referral for extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) is also not warranted 
on this record.   The Veteran argues that his right knee 
continues to be very painful but points to no extraordinary 
symptoms.  His right knee disability picture is adequately 
contemplated by Diagnostic Code 5259.  His knee disability 
manifests in status post meniscal repair and anterior 
cruciate ligament rupture with residual pain and crepitus.  
The schedular rating criteria for Diagnostic Code 5259 
provides for a 10 percent rating for removal of semilunar 
cartilage that is symptomatic.  Thun, 22 Vet. App. at 118.  
Thus, no referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the 
assignment of an extraschedular rating is warranted.  Thun, 
22 Vet. App. at 118 (once the Board determined that the 
claimant's disability picture was not characterized as an 
unusual one, it did not err in concluding that he was not 
entitled to referral for an extraschedular rating).   

Nor does the application of the benefit of the doubt rule 
change the outcome here.  When there is an approximate 
balance of positive and negative evidence about a claim, 
reasonable doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  But here, 
with the exception of pain, the Veteran reported that he had 
none of the symptoms used to establish higher disability 
ratings.  Thus, there is no reasonable doubt to resolve since 
pain, alone, without functional loss, is not sufficient to 
warrant a higher rating.  

C.  Right shoulder

The Veteran has been assigned a noncompensable rating for his 
service-connected disability of status post repair of rotator 
cuff and labral tear and impingement syndrome of the right 
shoulder (right shoulder disability).  The Veteran's right 
arm is the major one.  The schedular criteria for evaluating 
disabilities of the shoulder and arm are found in Diagnostic 
Codes 5200 to 5203.  38 C.F.R. § 4.71a.  But some of those 
criteria are not applicable here for the Veteran's right 
shoulder disability does not involved ankylosis (DC 5200) or, 
since his inservice surgery, any loss of head, dislocations, 
nonunions, or malunions of the bones of the shoulder joint 
(DCs 5202 and 5203).  Moreover, there is no X-ray evidence of 
arthritis, so the criteria for evaluating arthritis is not 
applicable here.  38 C.F.R. § 4.71a, DC 5003. Thus, the 
applicable schedular criteria are found in Diagnostic Code 
5201, which evaluates disabilities of the shoulder through 
the limitation of abduction motion.  DC 5201, 38 C.F.R. 
§ 4.71a (measuring limitation of motion from the Veteran's 
side).  

Full range of abduction motion for the shoulder is from 0 to 
180 degrees.  Lifting the arm to the shoulder level would be 
to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  With respect to 
the major arm, Diagnostic Code 5201 provides for a 20 percent 
rating for motion limited to shoulder level, a 30 percent 
rating for motion limited to midway between the side and 
shoulder level, and a 40 percent rating for arm motion 
limited to 25 degrees from the side.  

The April 2006 C&P joints examiner measured the Veteran's 
range of abduction motion as from 0 degrees to 150 degrees, 
with pain in the last 20 degrees and a functional loss due to 
pain of 20 degrees.  Thus, the Veteran had pain-free 
abduction motion of 130 degrees.  Since no compensable rating 
is available unless abduction is limited to 90 degrees, no 
increased rating is warranted.  

The Board notes that the April 2006 C&P examination report 
calls the motion discussed above as adduction rather than 
abduction.  Neither the rating criteria nor the worksheet for 
evaluating the shoulder joint call for the examiner to make a 
measurement of adduction.  Indeed, since the rating criteria 
are based on the motion of the arm from the person's side to 
their shoulder, or higher, the rating criteria are clearly 
based on abduction.  Consistent with that, the C&P examiner 
reported the measurement starting at 0 degrees and ending 
with 150 degrees.  That describes a measurement of abduction.  
Thus, the Board finds that the measurement reported by the 
C&P examiner was a measurement of the abduction motion of the 
Veteran.  

As discussed above, a disability of the musculoskeletal 
system is primarily the inability, due to damage, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Thus, functional loss due to pain and 
weakness must be considered in evaluating the disability 
because a part which becomes painful on use must be regarded 
as seriously disabled.  Id.  

In his August 2006 notice of disagreement, the Veteran 
pointed out that there are limitations of motion with respect 
to his right shoulder that were noted in the April 2006 C&P 
examination.  He made no specific statements about any 
functions  that are affected by his right shoulder disability 
or any impairment in earning capacity resulting from the 
limitation of motion.  38 C.F.R. § 4.1.  He reported to the 
April 2006 C&P examiner that repetitive overhead activities 
exacerbate the pain in his arms.  After the June 2006 rating 
decision assigning a noncompensable rating, the Veteran told 
a primary care nurse that he wanted a record that he was 
presenting with right shoulder discomfort.  He provided no 
specifics as to any functional limitations at that visit.  

As noted previously, the 20 degrees of functional limitation 
of abduction due to pain is noncompensable under the 
schedular criteria for evaluating a shoulder disability.  
Moreover, while the normal motion ranges of other shoulder 
motion is included in Plate 1 of 38 C.F.R. § 4.71, any 
limitation of other shoulder motion is noncompensable under 
the schedular criteria.  Yet, the C&P examiner recorded that 
while the Veteran had no functional limitation of forward 
elevation (flexion), he had functional loss due to pain of 30 
degrees (out of a full 90 degrees) of external rotation 
motion and of 20 degrees (out of a full 90 degrees) of 
internal rotation motion.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  Given that there is objective evidence of 
functional limitation due to pain, and the Veteran reported 
increased pain upon repetitive overhead activities, the Board 
will resolve reasonable doubt as to the Veteran's functional 
limitation due to pain in his favor.  An increased initial 
disability rating of 10 percent is thus warranted under the 
schedular criteria of 38 C.F.R. § 4.40.  A rating higher than 
that is not established on this record because apart from the 
measured inability to move his right arm fully in internal 
rotation, external rotation, and abduction, there is no 
evidence in this record that such lack of motion impairs his 
earning capacity.  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted because the manifestations of the Veteran's right 
shoulder disability are included in the schedular criteria of 
38 C.F.R. § 4.71a (which includes in Plate I, the normal 
ranges of motion for flexion, abduction, external rotation, 
and internal rotation) and the schedular criteria of 
38 C.F.R. § 4.40 (which takes into account functional 
limitation due to pain).  Since the Veteran's disability 
picture was adequately contemplated by the rating schedule, 
no referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the 
assignment of an extraschedular rating is warranted.  Thun, 
22 Vet. App. at 118 (once the Board determined that the 
claimant's disability picture was not characterized as an 
unusual one, it did not err in concluding that he was not 
entitled to referral for an extraschedular rating).   

D.  Hepatitis C 

The Veteran has been assigned a noncompensable rating for his 
hepatitis C disability.  The criteria for evaluating 
hepatitis C are found in Diagnostic Code 7354.  A 10 percent 
rating is assigned for serologic evidence of hepatitis C 
infection and the following signs and symptoms due to 
hepatitis C infection:  (1) intermittent fatigue, malaise, 
and anorexia or (2) incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least one week, but less than two weeks, 
during the past 12-month period.  DC 7354, 38 C.F.R. § 4.114.  
Ratings of 20, 40, and 60 percent are available for symptoms 
that occur more frequently.  A 100 percent rating is assigned 
for near-constant debilitating symptoms.  DC 7354, 38 C.F.R. 
§ 4.114.  
The April 2006 C&P examiner noted the Veteran's report that 
he had no incapacitating episodes of acute febrile icteric 
illness.  The examiner found there was no clinically evident 
hepatitis C in the Veteran.  April 2006 C&P Liver, Gall 
Bladder, and Pancreas Exam.  Those findings were consistent 
with the July 2006 primary care treatment record that noted 
that the Veteran's reported no fatigue, weight loss, nausea, 
vomiting, or abdominal pain.  July 2006 Primary Care Note.  
Accord November 2006 Primary Care Follow Up Note 
(asymptomatic).  

The Veteran's lack of hepatitis C symptoms does not warrant 
an increased rating.  To the contrary, the manifestation of 
his disability fits squarely within the criteria for a 
noncompensable rating:  serologic evidence of hepatitis C 
infection which is asymptomatic.  DC 7354, 38 C.F.R. § 4.114.  

In his June 2006 notice of disagreement, the Veteran argued 
that he should be given a rating higher than 0 percent 
because he still has hepatitis C and he asks that the highest 
rating allowed be assigned.  Although the Veteran experienced 
some of these symptoms during service, especially during his 
period of treatment, he now is asymptomatic.  The highest 
schedular rating that is available for hepatitis C when the 
disability manifests in no symptoms, is a noncompensable 
rating.  Thus, no increased rating is warranted on this 
record.   

And since the record does not establish that the rating 
criteria are inadequate, extra-schedular consideration is not 
warranted for his hepatitis C disability.  During service, 
the Veteran's disability manifested in symptoms that are 
contained in the rating criteria, but since service, he has 
been asymptomatic.  Since there are no symptoms at all, and 
the schedular rating criteria provide for a rating for the 
asymptomatic disease, the schedular criteria are adequate in 
evaluating this Veteran's hepatitis C disability.  Thun, 22 
Vet. App. at 115-116.  



E.  Tinnitus 

The Veteran has been assigned a 10 percent rating for his 
tinnitus disability.  That rating is the maximum schedular 
rating available for tinnitus.  DC 6260, 38 C.F.R. § 4.87.  

In his June 2006 notice of disagreement, the Veteran asked 
that he be assigned a 10 percent rating for each ear.  VA 
regulations provide that only a single 10 percent rating be 
assigned for tinnitus, whether the sound is perceived in one 
ear, both ears, or the head.  38 C.F.R. § 4.87, DC 6260, Note 
(2).  And the United States Court of Appeals for the Federal 
Circuit upheld that regulation, holding that a Veteran is 
limited to a single disability rating of 10 percent for 
tinnitus regardless whether it manifests as a unilateral or 
bilateral symptom.  Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  Thus, the Veteran's request for a 10 percent 
rating in each ear is not authorized by law.  And since this 
is a question of law, there is no reasonable doubt to 
resolve.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Nor is extraschedular consideration warranted.  The Veteran 
made one statement in his notice of disagreement that his 
tinnitus causes headaches and interferes with his sleep.  
These effects of tinnitus are not particularly unusual.  And 
no details as to frequency or duration of those symptoms was 
provided to indicate that there is an unusual tinnitus 
disability picture.  At the April 2006 C&P audio examination 
for the purpose of evaluating the Veteran's tinnitus 
disability, he did not report those symptoms.  Rather, he 
complained that he had a permanent high-pitched noise with 
varying intensity.  Given that the schedular criteria 
specifically provides for compensation for that high-pitched 
noise, the Veteran did not report headaches and sleep 
interruption to the C&P examiner, and he provided no evidence 
that the severity of his symptoms is unusual, no referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for extraschedular 
consideration is warranted.  Thun, 22 Vet. App. at 118 (once 
the Board determined that the claimant's disability picture 
was not characterized as an unusual one, it did not err in 
concluding that he was not entitled to referral for an 
extraschedular rating).   
F.  Bilateral hearing loss

A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometer test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. § 
4.85(a) (establishing which tests are required for hearing 
impairment examinations).  

The Veteran was given the required tests in April 2006.  
Although VA typically reports the scores in numerals rounded 
to the nearest 5 decibels, the April 2006 C&P audio examiner 
reported the actual raw scores.  The Board will evaluate the 
Veteran's hearing impairment using converted scores that 
reflect rounding up to the next multiple of five.  The 
Veteran will not be prejudiced by this conversion because the 
results would indicate greater hearing impairment than the 
raw scores.  

The results of the audiometry tests at the April 2006 C&P 
examination are as follows: 
                                                                         
Raw scores              Converted scores


Right 
Ear
Left 
Ear
Right 
Ear
Left 
Ear
Controlled 
Speech 
Discriminati
on Test


100%

100%

100%

100%






Audiometric 
Test 
1000 
HERTZ
12
10
15
10

2000 
HERTZ
  2 
8
5
10

3000 
HERTZ
56
46
60
50

4000 
HERTZ
54
49
55
50


Average 
Score

31

29

34

30











Using Table VI of 38 C.F.R. § 4.85, with respect to the 
Veteran's right ear, the score for his speech discrimination 
test (100%) and the average score for his audiometric test 
(34) intersect to yield the hearing acuity "numeric 
designation" of Roman numeral I.  Similarly, the test scores 
for his left ear (speech discrimination of 100% and average 
audiometric score of 30) intersect to yield a hearing acuity 
"numeric designation" of Roman numeral I.  Those Roman 
numerals are then applied to Table VII in 38 C.F.R. § 4.85, 
which sets forth the percentage evaluation for hearing 
impairment under Diagnostic Code 6100.  Using Roman numeral I 
for each ear, the result is a 0 percent, or noncompensable, 
disability rating.  Thus, under the schedular criteria for 
evaluating hearing impairment, no higher rating is warranted.  

The Veteran argues that his disability rating should be 
higher because he is almost deaf in both ears.  But the 
objective data from the audiometry testing shows that his 
hearing at lower decibels is not impaired and his speech 
discrimination test is 100 percent in each ear.  The Board 
finds that the objective data is more credible than the 
general statement by the Veteran that he is almost deaf. 

An extraschedular rating is not warranted because the Veteran 
has asserted no unusual symptoms with respect to his hearing 
impairment.  The VA examiner noted the functional effects 
caused by the Veteran's hearing disability.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).   Specifically, the 
Veteran told the April 2006 C&P audio examiner that he has 
difficulty understanding conversations at crowded places, in 
group conversations, and in phone conversations.  These are 
not unusual symptoms for someone with hearing impairment.  
The loss of hearing manifested by the Veteran's disability is 
contemplated by the schedular criteria based upon objective 
audiometry data.  As a result, no referral for an 
extraschedular rating is appropriate.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).   

Nor does the application of the benefit of the doubt doctrine 
change the outcome here.  When there is an approximate 
balance of positive and negative evidence about a claim, 
reasonable doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The only 
evidence in favor of the claim is the Veteran's subjective 
statements that he is almost deaf in both ears and that he 
has difficulty hearing in some circumstances.  Such 
statements are competent lay evidence.  38 C.F.R. 
§ 3.159(a)(2).  But against the claim for an increased rating 
is the objective audiometric data that when applied against 
the schedular criteria results in a noncompensable rating.  
The Board finds that given the lack of specificity about the 
extent to which the Veteran's hearing is affected, the 
objective data is entitled to more weight than the Veteran's 
subjective statements.  As a result, the evidence against the 
claim is much greater than that in favor, so that there is no 
reasonable doubt to resolve.  Gilbert, 1 Vet. App. at 58  
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

III.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

With respect to the issues for an increased initial 
disability, the Veteran's claim arises from his disagreement 
with the rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, the duty to 
notify with respect to those issues will not be further 
discussed here.  

As for the service connection issues, the RO's two March 2006 
letters describing the evidence needed to substantiate the 
Veteran's claim were timely mailed before the June 2006 
rating decision.  They described the evidence necessary to 
substantiate a claim for service connection, identified what 
evidence VA was collecting, requested the Veteran to send in 
particular documents and information, identified what 
evidence might be helpful in establishing his claim, and 
identified what evidence was necessary with respect to the 
rating criteria and the effective date of an award for 
service connection.  VA's duty to notify was met in those 
letters.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There are no outstanding requests for 
assistance.  VA thus met its duty to assist the Veteran by 
obtaining his service treatment records and conducting 
compensation and pension examinations.   


ORDER

Service connection for a right ankle condition is denied.  

Service connection for a left ankle condition is denied.  

An initial disability rating of 20 percent, and no higher, 
for lumbar strain myositis is granted, subject to the 
criteria governing payment of monetary benefits.  

An initial disability rating in excess of 10 percent for 
right knee status post meniscal repair and anterior cruciate 
ligament rupture, with residual pain, is denied.  

An initial disability rating of 10 percent, an no higher, for 
status post repair of rotator cuff and labral tear and 
impingement syndrome of the right shoulder is granted, 
subject to the criteria governing payment of monetary 
benefits.    

An initial compensable rating for hepatitis C is denied.  

An initial disability rating in excess of 10 percent for 
bilateral tinnitus is denied.  

An initial compensable disability rating for bilateral, 
moderate, sensorineural hearing loss is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  A medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim but (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  The threshold for establishing the third 
element is low for there need only be evidence that 
"indicates" that there "may" be a nexus between the 
current disability and military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's right hip, there is competent 
medical evidence of the first two elements in the record.  
The Veteran has recently been diagnosed with right hip 
trochanteric bursitis.  April 2006 C&P Joints Exam.  He was 
also diagnosed during service with right greater trochanteric 
bursitis secondary to biomechanical cascade after knee 
surgery.  September 1999 Womack Army Center Note.  He had 
follow-up visits about the right hip in October and 
December 1999. Thereafter, there are no medical treatment 
records for the right hip.  

Bursitis generally can be either acute or chronic.  Merck 
Manual, § 4, ch. 40, at 319-20 (18th ed. 2006).  There is no 
medical evidence indicating whether the Veteran's bursitis is 
a chronic condition and there is no lay evidence indicating 
whether his symptoms of right hip pain during service 
continued after service.  Thus, a medical opinion is 
necessary to determine whether his current right hip 
condition is related to his active military service.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Since the most recent medical treatment in the record is 
dated in November 2006, the medical records since then that 
relate to the Veteran's right hip disability should be 
obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment facilities where he was treated 
for his right hip condition since 
November 2006 and make arrangements to 
obtain any identified records.  Associate 
any evidence with the claims folder. 

2.  After that development is completed, 
make arrangements for the Veteran to have 
an appropriate examination to determine 
the etiology of his right hip condition.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  Is it 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the Veteran's current right hip 
trochanteric bursitis is related to his 
military service?  

3.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


